Citation Nr: 1823158	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostate cancer, and if so whether the claim for prostate cancer may be allowed.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hiatal hernia, and if so whether the claim for hiatal hernia may be allowed.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastric ulcer, and if so whether the claim for gastric ulcer may be allowed.

4.  Entitlement to service connection for Parkinson's disease.

5.  Entitlement to service connection for a respiratory disorder.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to April 1980.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO).  

In May 2017, the Board remanded the case to schedule the Veteran for a Board hearing.  In a March 2018 statement, the Veteran withdrew his request for a Board hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDING OF FACT

In a March 2018 statement in support of claim, the Veteran requested to withdraw his appeal.



CONCLUSION OF LAW

The criteria have been met for withdrawal of the appeal of his claims currently before the Board.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed38 U.S.C. § 7105(b)(2), (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

In a March 2018 statement in support of claim, prior to the promulgation of a decision in the appeal, the Veteran expressly withdrew his appeal.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these five issues.  Accordingly, the Board does not have jurisdiction to review the appeal in regard to these issues, and the claims on appeal will be dismissed.


ORDER

The appeal is dismissed.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


